Citation Nr: 1637849	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  12-16 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1973 to December 1977.

This matter  comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was last before the Board in November 2013, at which time it was remanded to the RO for additional development.  

The Veteran was previously represented before VA, but that power of attorney is no longer in effect.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for a psychiatric disorder.  He alleges, in essence, that he has a psychiatric disorder due to service experiences. 

Service treatment records are silent for reference to psychiatric symptomatology, and the Veteran denied having or having had psychiatric symptoms on service examination in August 1978, and again on service examinations in August 1979 and November 1981, when he reported that he was in good health.  He was psychiatrically normal on service examinations in August 1978, August 1979, and November 1981.  

Evidence of record including VA treatment records, statements from the Veteran, VA examination reports, and Social Security Administration reports, is to the effect that he had worked in a foam company job from May 2003 to January 2007, without being irritable, that he was diagnosed with prostate cancer in December 2006 (which has been deemed to be non-service-connected), and that he later worked for an insulation foam company that closed approximately 4 years before the January 2014 VA examination, and that he was irritable in that job.  He was prescribed lorazepam in August 2007, and sought and was given a refill of it in March 2009, for his nerves.  Prostate cancer and anxiety disorder were assessed at that time.  

There is a July 2011 letter from the Veteran of record.  In it, he seems to imply that either relevant experiences or psychiatric problems started in basic training, and that he went to Okinawa, Japan for 13 or 14 months, with duty at several different camps, where he was put on roaming guard duties.  Later, he was shipped to Iwakuni, Japan for another 12 to 13 months.  While there, he was exposed to F-15 and F-16 fighter aircraft day and night, and also the smell of burned flesh from bodies which were cremated there.  He was also on alert most of the time.  In between those months, he was shipped to an amphibious landing which was in Korea, about 18 miles from the demilitarized zone (DMZ).  The line could be hot, and one would not mess around near it.  After about a month of that, he was shipped back to Iwakuni and then back to the States.  He stated that he was and is very jumpy and edgy around noise, especially loud ones, and that his nerves are bad.  He stated that he did not like being around large crowds, has no friends, thinks about this stuff a lot, and dreams and wakes up in sweats.  

In January 2012, the Veteran's former representative indicated that while the Veteran was stationed on the DMZ in Korea, he felt threatened and in fear for his life due to the constant threat of violence and possible war.  

A review of the Veteran's available service personnel records appear to be incomplete as they do not reflect service in Japan or Korea.  Further attempts should be made to corroborate this service.

The Board remanded the case to the RO in November 2013, to have a VA psychiatric examiner determine the nature and etiology of any psychiatric disability diagnosed, to include anxiety disorder, and to provide an opinion as to whether, based on the available evidence of record, it is at least as likely as not that any psychiatric disorder, to include anxiety disorder, was incurred in or is otherwise related to service.  

At the time of the ensuing VA psychiatric examination in January 2014, the Veteran reported that he had retired from the National Guard in 1996.  The most recent National Guard records contained in his claims folder are from November 1981.  Any additional relevant records from that service should be requested.  Additionally, the Veteran indicated that he had had a number of DUIs and 'DUSs' and a history of heavy drinking and alcohol abuse.  He also reported a service stressor that he had never reported before.  He indicated that while at Parris Island in 1973, while he was training on the rifle range, a marine was killed when he was shot in the head, and that the Veteran feared for his own life at the time.  The examiner went on to diagnose the Veteran with PTSD and indicated that it was due to that stressor.  

Subsequently, attempts were made to corroborate that stressor, but that stressor has not been corroborated and so the claim was denied again, as 38 C.F.R. § 3.304(f) (2015) requires that for PTSD with that type of stressor, credible supporting evidence that it occurred is necessary.  None is of record.  

The January 2014 VA psychiatric examination report does not, however, foreclose the possibility that the Veteran has a psychiatric disorder -- PTSD, anxiety disorder, or otherwise -- which is related to other reported service experiences.  Accordingly, remand for another VA psychiatric examination, as indicated below, is required.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any additional National Guard medical records from prior to the Veteran's reported 1996 retirement from the same.  

2.  Request the Veteran provide additional information regarding his service in Korea, including the specific dates he served in that country; his unit information at the time he was stationed in Korea; and the specific locations in Korea where he served.

3.  If necessary to confirm the veteran's service in Korea, the RO should prepare a summary of the appellant's exact service dates in Korea and the unit(s) to which he was attached according to the information provided by the Veteran.  This summary and all supporting documentation regarding his service in Korea, to include service personnel records if available, should be sent to the Joint Services Records and Research Center (JSRRC) or other appropriate office with a request to verify the locations and duties of his unit during the time period in question. 

4.  After the above development is completed, if and only if the Veteran's service in Korea (near the DMZ) is confirmed by the AOJ, the Veteran should be scheduled for an appropriate VA examination to ascertain the nature and etiology of any psychiatric disability.  The claims file must be made available to the examiner for review.  

a. Please provide a diagnosis for all current psychiatric disorders.  The examiner should clearly indicate whether such criteria for PTSD have been met, and adequately explain why, providing supporting  details. 

b. If a diagnosis of PTSD is rendered, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such PTSD is causally related to the Veteran's having been in fear of hostile military or terrorist activity while he was stationed near the DMZ in Korea during his service. 

c. Regardless of whether a diagnosis of PTSD is rendered, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any other current acquired psychiatric disorder which is present is causally related to service. 

A rationale should be provided for all opinions rendered, to include a discussion of the relevant information which is contained in the record, as necessary, including any information provided above.  It is noted that the stressor involving a Marine who was killed on a rifle range when the Veteran was training in Parris Island has not been corroborated and cannot serve as a PTSD stressor.

If the Veteran fails to report for the examination, the examiner should nevertheless undertake a review of the claims file and respond to the above-posed questions.

5.  Thereafter, the RO should readjudicate the Veteran's pending claim in light of all additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

